PER CURIAM. hOn recommendation of the Supreme Court Committee on Professional Conduct, and in lieu of facing disciplinary proceedings for serious misconduct involving client funds, we hereby accept the voluntary surrender of the law license of Don Clayton Cooksey, Texarkana, Texas, to practice law in the State of Arkansas. The name of Don Clayton Cooksey shall be removed from the registry of attorneys licensed by the State of Arkansas, and he is barred and enjoined from engaging in the practice of law in this state. It is so ordered.